Citation Nr: 1021260	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  02-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as posttraumatic stress 
disorder (PTSD) and depression.  

2.  Entitlement to service connection for a low back 
disorder, diagnosed as degenerative changes of the lower 
spine and compression fractures to the T12 and L4 vertebrae.  


REPRESENTATION

Appellant represented by:	Dennis Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
	
B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 
1991.  

This matter is on appeal from the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally submitted the claims currently on 
appeal in September 2000.  Of these, the claim for 
entitlement to service connection for a low back disorder had 
been previously denied in March 1992.  After appealing an 
August 2001 RO decision denying both claims, the Board 
reopened his low back disorder claim and remanded both claims 
for development in accordance with the Veterans Claims 
Assistance Act of 2000.  

Pursuant to a second remand by the Board in October 2004, the 
Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge in March 2005.  A transcript of that 
hearing is of record.  Moreover, in view of new evidence 
submitted by the Veteran at that hearing, the Board remanded 
the claims again in May 2006 in order to obtain a VA 
examination for his low back disorder.  After this 
development was completed, the Board denied both claims in a 
January 2007 decision.  

The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims.  In April 2008, the Court 
vacated the Board's decision and remanded the case in order 
to obtain Social Security Administration (SSA) Disability 
records.  This case was subsequently remanded by the Board in 
August 2008 to obtain these records and is now ready for 
disposition.


FINDINGS OF FACT

1.  An acquired psychiatric disorder and a chronic low back 
disorder were not manifest during service or for many years 
thereafter and are unrelated to service.

2.  The Veteran was not involved in combat operations while 
on active duty.

3.  The Veteran's reported stressor events lack the necessary 
information in order to be verified or did not serve as the 
basis for a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, diagnosed as PTSD and 
depression, was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  A low back disorder, diagnosed as degenerative changes of 
the lower spine and compression fractures to the T12 and L4 
vertebrae, was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO).
 
In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in October 2003 and January 2004 that fully 
addressed all notice elements.  The letters informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  
Therefore, he was "provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the service connection claims were 
readjudicated, and a supplemental statement of the case was 
issued in April 2004.  Consequently, the Board finds that the 
duty to notify has been satisfied.

With respect to the Dingess requirements, in June 2005, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records.  Next, the 
Veteran supplied his own private treatment records and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge 
in September 2009.  The Veteran's Social Security records 
have also been obtained.  

Next, regarding the low back service connection claim, a 
specific VA medical opinion pertinent to the issue on appeal 
was obtained in June 2006.  The Board finds that this 
examination was adequate for evaluation purposes.  
Specifically, the examiner reviewed the claims file, 
interviewed the Veteran and conducted a physical examination.  

The Board acknowledges, however, that a VA medical opinion 
was not obtained to determine the nature and etiology of his 
low back disorder.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In deciding whether to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit, in a 
recent decision, upheld the determination that a VA medical 
examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, --- F.3d --- (Fed. Cir. 2010) 
(2010 WL 1302954) (distinguishing cases where only a 
conclusory generalized statement is provided by the veteran, 
in which case an examination may not be required).  

Here, the evidence weighs against a finding of chronic in-
service disability stemming from active duty, to include a 
service separation examination that was silent for findings 
of complaints, treatment, or diagnosis related to a low back 
disorder.  Moreover, the Veteran's statements of in-service 
chronicity and continuity of symptomatology are found to lack 
credibility.  Therefore, the Board finds that a remand for a 
VA opinion would not be beneficial in the adjudication of 
this issue and, thus, is not required in this case.

Additionally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law further provides that "[i]f the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1) (2009).  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Finally, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 
38 C.F.R. § 3.304(f)(4), provides that PTSD based on a 
personal assault in service permits evidence from sources 
other than the Veteran's service records which may 
corroborate her account of the stressor incident.  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(4).

In this case, the Veteran has claimed that he has PTSD due to 
the following in-service stressors:
*	he was struck by a members of his command while in 
recruit training in July 1988;  
*	being robbed and forced out of a moving vehicle in 
April 1989 while in San Francisco;
*	in unspecified incident where he was stabbed in the 
chest; 
*	receiving a spider bite in February 1990; and
*	an incident where he rescued a forklift driver who 
fell in the water in approximately January 1991.

This claim was originally denied by the Board in January 2007 
based on the fact that, although the Veteran had been 
previously diagnosed with PTSD, he was not diagnosed with 
PTSD at his VA examination in January 2007 or at any 
psychiatric evaluation thereafter.  Therefore, the Board 
concluded, there was no current diagnosis of PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board has reviewed the Veteran's SSA records that have 
been obtained pursuant to its August 2008 remand, and does 
not find any competent evidence that would alter its January 
2007 decision.  However, even if a current diagnosis of PTSD 
were conceded, the evidence does not support service 
connection for this claim, because none of these diagnoses of 
PTSD were attributed to any specific stressor.  

Specifically, in this case, the Veteran's DD-214 and 
personnel records indicate that the bulk of his service was 
on board the USS SAN JOSE (AFS-7).  During his service, he 
was awarded the National Defense Service Medal, Armed Forces 
Expeditionary Medal and other various decorations.  His 
records do not note any participation in combat, and there is 
no PTSD symptomatology noted in his service treatment 
records.  

Having considered the Veteran's statements and service 
record, the Board concludes that he did not participate in 
combat operations.  There are no decorations, such as a 
Silver Star or Purple Heart Medal, which would indicate 
combat participation.  Consequently, the Board finds that the 
Veteran did not engage in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b).  
As such, his statements and testimony concerning the alleged 
stressors may not be accepted, standing alone, as sufficient 
proof of their occurrence.  Therefore, independent evidence 
is necessary to corroborate his statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  

Next, after a review of the claims file, the Board finds that 
most of Veteran's claimed in-service stressors lack enough 
specificity to enable them to be verified.  Specifically, he 
did not offer any specific information regarding when he was 
stabbed or when he received a spider bite.  Moreover, he did 
not provide the identity or location of the incident 
regarding the forklift.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the Veteran's own personal 
involvement, was not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the lack of specificity 
regarding these asserted stressor events, the Board is unable 
to obtain any verification whatsoever that the stressors 
occurred.  

Next, the evidence does not indicate that a personal assault 
occurred.  Namely, the Veteran was not treated by any medical 
professionals during active duty that would indicate that 
such an assault occurred.  Moreover, no party has noted and 
his service personnel records do not indicate a change in 
performance.
 
The service treatment records do corroborate the Veteran's 
recollection of being thrown out of a vehicle in April 1989.  
However, none of the PTSD diagnoses the Veteran received 
throughout this appeal were associated with any verifiable 
in-service stressor, including this one.  Further, "[a]n 
opinion by a mental health provider based on a post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor."  Cohen v. Brown, 10 Vet. App. 
128, 145 (1997).  

In consideration of the above, the Board finds that all but 
one of the in-service stressors identified are not specific 
enough in order to be verified as is necessary to establish a 
claim for PTSD pursuant to 38 C.F.R. § 3.304(f).  Moreover, 
the Veteran was never diagnosed with PTSD where it was 
related to any specific stressor.  For these reasons, the 
Board finds that equipoise is not shown, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  As the weight of the evidence is against 
the claim for service connection for PTSD, the Board is 
unable to grant the benefits sought.  

Entitlement to Service Connection for Depression and a Low 
Back Disorder

Although the Veteran's psychiatric disorder claim was 
characterized as one for PTSD, the clinical evidence 
indicates that he has also been diagnosed with disorders such 
as depression and chronic personality disorder.  As a lay 
person, the Veteran is not competent to self-diagnose his 
symptoms as PTSD.  Instead, any psychiatric disorder that is 
reasonably encompassed by the Veteran's claim, reported 
symptoms or other information in the record should also be 
considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, the Board considers entitlement to service 
connection for these disorders as well.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records indicate that in 
August 1988 he complained of pain in his lower back after an 
object (which he described at his hearing as a menu display 
board) fell and landed on him.  At that time, a small 
laceration was observed, but no chronic disorder was 
diagnosed.  

Additionally, in January 1990, he reported symptoms of back 
pain on his right side while carrying garbage.  Although he 
was diagnosed with a muscle strain on his right side, no 
mention was made regarding the incident in August 1988.  
Moreover, while he did not deny a history of back pain (he 
marked "don't know"), no chronic disorder was observed at 
the time of his separation physical examination in February 
1991.  Therefore, the evidence does not indicate that the 
Veteran developed a chronic low back condition while in 
service.  

The service treatment records also reflect no complaints of, 
treatment for, or a diagnosis related to a psychiatric 
disorder.  While his personnel records indicate a history of 
disciplinary problems that ultimately led to his 
administrative separation and his separation physical 
examination in February 1991 revealed that he had received 
psychiatric treatment prior to service, there was no 
identified disorder associated with this treatment.  
Furthermore, while the Veteran has been diagnosed with a 
personality disorder (see March 2000 VA psychiatry note), the 
Board notes that personality disorders are not diseases or 
injuries for compensation purposes.  38 C.F.R. § 3.303(c) 
(2009).  Therefore, no chronic low back disorder or acquired 
psychiatric disorder was noted in service.

Next, post-service evidence does not reflect any low back or 
psychiatric symptoms for many years after service discharge.  
Specifically, the first psychiatric treatment available in 
the record was not until December 1999, where the Veteran 
indicated that he had been suspended from work the previous 
month.  However, he was not diagnosed with depression until 
March 2001.  Even assuming the first symptoms of a 
psychiatric disorder were observed in 1999, it is still eight 
years after he left active duty.  Therefore, a continuity of 
psychiatric symptoms has not been shown.  

Similarly, the first instance of a low back disorder in the 
record was not until May 1996, where an X-ray revealed a 
small bony fracture at the 4th lumbar vertebra.  However, 
this is approximately five years after he left active duty.  
Of particular note, although the Veteran filed a claim for 
entitlement to service connection for a low back disorder in 
October 1991, he failed to report for a VA examination and 
this claim was subsequently denied.  Therefore, continuity of 
symptoms has not been shown for this claim.  

	In addition to the absence of documented post-service 
symptomatology related to an acquired psychiatric disorder 
and a low back disorder for many years, the evidence only 
includes the Veteran's statements and sworn testimony 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1991) and initial 
reported symptoms related to a low back disorder in 
approximately 1996 (A 5-year gap) and his psychiatric 
disorder in 1999 (an 8-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence is against a finding that 
the Veteran's low back or psychiatric disorder are 
attributable to active duty, despite his contentions to the 
contrary.    
	
	First, the competent evidence does not indicate the presence 
of an acquired psychiatric disorder for years after he left 
active duty service.  Moreover, no treating or examining 
health care professional has ever established or suggested 
such a relationship.  
	
	Therefore, as the evidence does not indicate a continuity of 
psychiatric symptomatology and no competent evidence of a 
nexus between his current psychiatric disorder and active 
duty service, entitlement to service connection for a 
psychiatric disorder in the form of depression has not been 
established.  

	With respect to the Veteran's claim for entitlement to 
service connection for a low back disorder, the Board places 
significant probative value on a June 2006 VA examination 
undertaken specifically to address the issue on appeal.  At 
that time, the Veteran reported that he was hit in the back 
by a menu board in 1988.  He also stated that he slipped and 
fell while at work in 1999.  He complained of current 
symptoms such as pain at the belt line that radiated down the 
right leg.  
	
	After a physical examination, the examiner diagnosed 
posttraumatic degenerative changes of the lumbar spine and 
also noted the Veteran's previous diagnosis of fractures to 
the T12 and L4 vertebra.  However, she opined that it was 
less likely than not that the Veteran's low back disorder was 
related to active duty service.  In providing this opinion, 
the examiner reflected that the Veteran did indeed have a 
soft tissue injury to the lower back, as evidenced by a scar 
in that location.  However, it was not likely that this 
injury, given the location of the scar and the mechanism of 
injury, could have caused the fractures noted in the X-rays.  
	
The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that she misstated any relevant fact.

In support of this claim, the Veteran has submitted an 
opinion from a private physician who stated that it was at 
least as likely as not that the L4 and T12 compression 
fractures were the same condition he suffered from while on 
active duty.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri, 4 Vet. App. at 473 (1993) (probative value of a 
medical opinion is based on the medical expert's personal 
examination of the patient, knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches).

In this case, the Board affords greater probative value to 
the VA examination.  First, while the private physician 
stated that he reviewed the Veteran's service records, he 
does not specify which records specifically were reviewed.  
In contrast, the VA examiner had the opportunity to review 
the claims file in its entirety.  Moreover, unlike the VA 
examiner, the private physician failed to provide any basis 
for his opinion.  Therefore, the Board places more probative 
value in the opinion provided by the VA examiner, rather than 
the private physician.  

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorders and active duty service.  
While he is competent to report symptoms as they come to him 
through his senses, lumbar spine disorders and psychiatric 
disorders are not the types of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

Therefore, in light of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.




ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as PTSD and depression, is denied.  

Service connection for a low back disorder, diagnosed as 
degenerative changes of the lower spine and compression 
fractures to the T12 and L4 vertebrae is denied.  




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


